REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed with application are approved. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

NOTE:  The term “processor”, recited in independent claim 7, and claims 8-12 by dependency, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Using independent claim 1 as an example, Lin (CN 108197279 A – a machine translation from the USPTO “Foreign Image and Test (FIT)” database is being provided herewith, and will be referred to herein below) discloses, except for claim elements highlighted in italicized bold below, a method of generating a negative sample for face recognition ( 

    PNG
    media_image1.png
    370
    1655
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    469
    1673
    media_image2.png
    Greyscale

) performed at a computer device having a processor and memory storing a plurality of programs to be executed by the processor (

    PNG
    media_image3.png
    718
    1666
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    647
    1667
    media_image4.png
    Greyscale

), the method comprising: 

obtaining a positive sample of a face from a training sample library required for machine learning of face recognition ( 

    PNG
    media_image5.png
    516
    1619
    media_image5.png
    Greyscale

); 

embedding the obtained positive sample in a selected negative sample template, to obtain an intermediate sample of the face (

    PNG
    media_image6.png
    305
    1635
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    392
    1625
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    222
    1656
    media_image8.png
    Greyscale

that simulates displaying of the positive sample in a display region of the negative sample template; and 

fusing the intermediate sample in a selected scenario sample, to obtain a negative sample of the face required for machine learning of face recognition.

	As indicated above, Lin does not teach:
“simulates displaying of the positive sample in a display region of the negative sample template; and 

“fusing the intermediate sample in a selected scenario sample, to obtain a negative sample of the face required for machine learning of face recognition.”

	Regarding the limitation “simulates displaying of the positive sample in a display region of the negative sample template”, Lin does teach an embodiment wherein the temple simulates a “screen copying” attack (

    PNG
    media_image9.png
    192
    1658
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    201
    1585
    media_image10.png
    Greyscale

). 



    PNG
    media_image11.png
    590
    1081
    media_image11.png
    Greyscale

). 
	Wu teaches the need to simulate a “simulates displaying of the positive sample in a display region of the negative sample template” (i.e., simulate screen “reflection”, “Moire”, and “edges” in the case of a screen copying:


    PNG
    media_image12.png
    454
    1076
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    914
    1067
    media_image13.png
    Greyscale



It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the template of Lin, in order to place the positive face samples of Lin into a screen edge frame (i.e., display region) and include reflection and Moire as taught by Wu, in order to very accurately simulate a screen attack, and thereby generate very realistic negative attack training data.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Lin, while the teaching of Wu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	The Lin/Wu combination above does not teach, “fusing the intermediate sample in a selected scenario sample, to obtain a negative sample of the face required for machine learning of face recognition”.   Lin does teach post processing, including:


    PNG
    media_image14.png
    746
    1684
    media_image14.png
    Greyscale

.

	However, none of the post-processing operations taught by Lin meet the requirement of the claimed “fusing” the intermediate sample in a “selected scenario sample”.   For example, while not limiting, a selected scenario sample per applicant’s specification disclosure is depicted at figure 9, numeral 902, with the fused result at 903.  Neither Lin nor Wu teach or suggest the additional step as a post-process measure. 

	Independent claims 7 and 13 recite equivalent limitations and are allowable for the same reasons.  The remainder of the pending claims are dependent. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665